In an action in which the plaintiff wife was granted a divorce and custody of the infant issue of the marriage, she appeals from an order of the Supreme Court, Westchester County, dated August 11, 1976, which denied her motion to modify the said judgment so as to permit her to remove the children to the State of California. Order affirmed, without costs or disbursements. The best interests of the children dictate that they remain in close enough proximity to their father to allow for a meaningful relationship to continue to develop. Plaintiff-appellant has failed to establish the existence of any "pressing concern” for her welfare and the welfare of the children whereby removal to a distant jurisdiction is warranted (cf. Matter of Deutsch v Deutsch, 53 AD2d 861; Abraham v Abraham, 44 AD2d 675). Cohalan, J. P., Damiani, Rabin and Titone, JJ., concur.